An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-373
                       NORTH CAROLINA COURT OF APPEALS

                            Filed: 16 September 2014


IN THE MATTER OF:

      L.N.P.H. and C.J.E.H.                   New Hanover County
                                              Nos. 11 JT 201-02




       Appeal by respondent from orders entered 20 November 2012

and 14 January 2014 by Judge J. H. Corpening, II in New Hanover

County District Court.          Heard in the Court of Appeals 18 August

2014.


       Dean W. Hollandsworth for petitioner-appellee New Hanover
       County Department of Social Services.

       Ryan McKaig for respondent-appellant mother.

       Parker Poe Adams & Bernstein LLP, by Jason R. Benton, for
       guardian ad litem.


       DILLON, Judge.


       Respondent, the mother of L.H. (“Lara”) and C.H. (“Chloe”)1

(“the    juveniles”),     appeals     from    orders    ceasing    reunification




1
    Pseudonyms.
                                          -2-
efforts      and     terminating    her   parental     rights.        After   careful

review, we affirm.

                                    I. Background

       The     New    Hanover    Department     of     Social    Services     (“DSS”)

became involved with the juveniles after Lara made statements

indicating she had been sexually abused by her step-father and

threatened with physical harm by both parents for disclosing the

abuse.       On 30 August 2011, DSS took non-secure custody of the

juveniles and filed a juvenile petition alleging sexual abuse of

Lara by her step-father and neglect of Lara and Chloe, based

upon    lack    of     proper    care,    supervision,     and    discipline,     and

exposure to an environment injurious to their welfare.

       On 17 November 2011, the trial court held an adjudication

and disposition hearing at which it heard testimony from Lara.

The    trial    court    found     as   facts   that   Lara     had   been    sexually

abused by her step-father, that during a medical examination a

foreign object was found embedded in her vagina, that seminal

fluid was found on her bed sheets, and that her step-father had

previously been convicted of indecent liberties with a minor

under the age of ten.              The trial court also found that Lara’s

disclosures to her therapist regarding her sexual abuse were

consistent with the accounts she gave to law enforcement, DSS
                                               -3-
social workers, and a physician, and that the sexual abuse was

witnessed      by      Chloe,        causing           her         emotional     distress.

Additionally, the trial court found that after Lara disclosed

the sexual abuse, respondent threatened her with physical and

emotional     abuse    and    continued          to    deny    any    knowledge       of   the

sexual abuse.        The trial court adjudicated Lara abused and both

juveniles     neglected,           but        denied       DSS’s     request     to     cease

reunification efforts with respondent.                        The trial court ordered

respondent      to     attend        parenting             classes     and      undergo     a

psychological evaluation “that addresses her capacity to parent

her children and focus[es] on her disbelief of her daughter when

informed of the        ongoing sexual                abuse and her threatening to

punish for disclosure of same.”

       After review hearings on 17 and 18 October 2012, the trial

court    entered      an    order        on    20     November       2012    changing      the

permanent     plan     to     adoption          and        ordering    that     DSS     cease

reunification efforts with respondent.                         The trial court found

that    the   juveniles’      description             of    Lara’s    sexual     abuse     was

consistent and unchanging; that respondent was aware of it and

had on more than one occasion “witnessed” it; and that she had

threatened to physically harm the juveniles if they continued to

speak    of    it.           The     trial           court     reviewed        respondent’s
                                            -4-
psychological evaluation, which stated that respondent had low

cognitive functioning which could interfere with her ability to

parent,      and     noted     the       psychologist’s         conclusion        that   if

respondent was unaware of the sexual abuse, that would indicate

that   she    did    not     have    the    ability      to    detect   it   or    perhaps

prevent it in the future.                   Respondent filed timely notice to

preserve       her    right         to     appeal       from    the     order      ceasing

reunification efforts.

       On    14     December        2012,     DSS   filed       a     petition     seeking

termination of the parental rights of respondent and the fathers

of Lara and Chloe.            The petition alleged the following grounds

to terminate parental               rights:       (1)    neglect;      (2) leaving the

juveniles in DSS custody for twelve months with no reasonable

progress to correct the conditions which led to their removal

from their home; and (3) dependency.                     See N.C. Gen. Stat. § 7B-

1111(a)(1),(2),(6) (2013).               The trial court held hearings on 21

and 29 October 2013 on DSS’s petition, and on 14 January 2014,

entered an order terminating respondent’s parental rights on all

three grounds alleged in the petition.                        Respondent appeals from

the    order       ceasing      reunification            efforts      and    the     order

terminating her parental rights.

                             II. Review Hearing Order
                                         -5-
      Respondent first argues the trial court erred in ceasing

reunification efforts because she complied with her case plan

and      made         reasonable       progress         towards         reunification.

Specifically,         respondent     contends     the    trial    court     improperly

relied     on     the     negative    testimony     of    the     psychologist     who

conducted       her     psychological    evaluation       and     not    the   positive

testimony and progress report of her therapist.                    We disagree.

      The trial court may authorize the cessation of efforts to

reunify children with a parent when it makes written findings of

fact to the effect that “[s]uch efforts clearly would be futile

or would be inconsistent with the juvenile’s health, safety, and

need for a safe, permanent home within a reasonable period of

time[.]”        N.C. Gen. Stat. § 7B-507(b)(1) (2013).                  As our Supreme

Court recently held, however, a trial court’s findings of fact

“need not recite the statutory language [of N.C. Gen. Stat. §

7B-507] verbatim[,]” In re L.M.T., 367 N.C. 165, 165-66, 752
S.E.2d 453, 454 (2013), so that the ultimate task faced by this

Court when reviewing a challenge to an order authorizing the

cessation of reunification efforts is determining “whether the

trial court’s           findings   of fact     address the substance            of the

statutory requirements.”             Id. at 166, 752 S.E.2d at 454.
                                        -6-
       In    this    case,   the   trial    court    found    as     fact   that   (1)

respondent never testified as to why she did not “know of the

[sexual] abuse despite the consistent reports to the contrary

from   both    her    daughters[;]”     (2)    the   opinion        of   respondent’s

therapist contradicting            the low    cognitive functioning          results

from respondent’s        psychological        evaluation was without          merit;

(3)    the    court    had   “100%    confidence”       in    the    psychologist’s

evaluation      results;     (4)   family    therapy    was    unproductive;       (5)

both girls disclosed the sexual abuse to respondent prior to DSS

involvement, and respondent witnessed the sexual abuse herself;

and (6) respondent “beat” Lara in response to the disclosure.

The trial court also found specifically that

            [P]ursuant to North Carolina General Statutes 7B-
            507(b)(1), the Department is no longer required
            to make reasonable efforts in this matter to
            reunify these juveniles with their mother as such
            efforts clearly would be futile and would be
            inconsistent with the juveniles’ health and
            safety, and need for a safe, permanent home
            within a reasonable period of time.

       Respondent does not challenge the trial court’s findings of

fact and they are binding on appeal.                   Koufman v. Koufman, 330
N.C. 93, 97, 408 S.E.2d 729, 731 (1991).                 Rather, respondent is

asking this Court to re-weigh the evidence and substitute our

judgment for that of the trial court.                However, the trial court

“is empowered to assign weight to the evidence presented at the
                                        -7-
trial as it deems appropriate[,]” In re Oghenekevebe, 123 N.C.

App. 434, 439, 473 S.E.2d 393, 397 (1996), and “[f]indings of

fact made by the trial court . . . are conclusive on appeal if

there is evidence to support them.”              In re H.S.F., 182 N.C. App.
739, 742, 645 S.E.2d 383, 384       (2007) (citation     and internal

quotation       marks   omitted).       In     light   of   the   trial    court’s

findings, we conclude that the court adequately addressed the

mandates of N.C. Gen. Stat. § 7B-507(b) and did not err in

ceasing reunification efforts with respondent.

                   III.    Termination of Parental Rights

    Respondent          next   argues   that    the    trial   court      erred    in

concluding grounds existed pursuant to N.C. Gen. Stat. § 7B-

1111(a)(1) (neglect) to terminate her parental rights.

    Termination of parental rights cases are conducted in two

stages.     In re Blackburn, 142 N.C. App. 607, 610, 543 S.E.2d
906, 908 (2001).          At the adjudicatory stage of a termination of

parental rights         hearing, the burden        is on the petitioner            to

prove by clear, cogent, and convincing evidence that at least

one ground for termination exists.              N.C. Gen. Stat. § 7B-1109(f)

(2013); Blackburn, 142 N.C. App. at 610, 543 S.E.2d at 908.

“Once     one    or     more   of   the      grounds    for    termination        are

established, the trial court must proceed to the dispositional
                                        -8-
stage where the best interests of the child are considered.”

Id.    Review in the appellate courts is limited to determining

whether    clear    and    convincing    evidence    exists   to    support   the

findings of fact, and whether the findings of fact support the

conclusions of law.           In re Huff, 140 N.C. App. 288, 291, 536
S.E.2d 838,     840    (2000),   appeal      dismissed   and    disc.   review

denied, 353 N.C. 374, 547 S.E.2d 9 (2001).

            A. Grounds for Termination of Parental Rights

       Grounds exist to terminate parental rights when the parent

has neglected the juvenile.            N.C. Gen. Stat. § 7B-1111(a)(1).         A

neglected juvenile         is defined as        “[a] juvenile      who does not

receive proper care, supervision, or discipline . . . or who

lives in an environment injurious to the juvenile’s welfare[.]”

N.C.     Gen.    Stat.    §   7B-101     (15)    (2013).      Moreover,       when

determining that a child is neglected, “it is relevant whether

that juvenile lives in a home where . . . another juvenile has

been subjected to abuse or neglect by an adult who regularly

lives in the home.”           Id.   “‘The determinative factors must be

the best interests of the child and the fitness of the parent to

care for the child at the time of the termination proceeding.’”

In re Manus, 82 N.C. App. 340, 348, 346 S.E.2d 289, 294 (1986)

(quoting In re Ballard, 311 N.C. 708, 715, 319 S.E.2d 227, 232
                                -9-
(1984)) (emphasis in original).       However, where a child has not

been in the custody of the parent for a significant period of

time prior to the termination hearing, “[t]he trial court must

also consider any evidence of changed conditions in light of the

evidence of prior neglect and the probability of a repetition of

neglect.”    Ballard, 311 N.C. at 715, 319 S.E.2d at 232.

       Here, the trial court concluded that respondent neglected

the juveniles and there was “ongoing neglect and a likelihood of

repetition of neglect[.]”      As evidence of neglect, the trial

court found as fact:

            8. That [Charles2] [(Lara’s step-father;
            Chloe’s father)] had previously pled guilty
            to felony Indecent Liberties with a Minor in
            2003 . . . . That he was deported to Mexico
            and later re-entered the United States
            illegally. . . . [H]e pled guilty in August
            2013 to Felony Sexual Offense in the Second
            Degree and is serving a sentence of eight
            (8) years.    His projected release date is
            May 28, 2018.

            9. That this Court has previously found as a
            fact that both [Lara] and [Chloe] were
            threatened   with  physical  harm   by  both
            [respondent] and [Charles] for disclosing
            the sexual abuse of [Lara]. The Court also
            finds as fact that [respondent] knew that
            the abuse was occurring but did nothing to
            stop it.    That she continues to claim she
            did not know the abuse was occurring, but
            based on the testimony of the children,
            their therapist, and the disclosures made to

2
    Pseudonym.
                    -10-
various   individuals  including   Department
social workers, therapist . . ., and the
Guardian   ad   Litem,   this   Court   finds
[respondent]’s claims that she did not know
to be without merit. That [respondent] lied
to the Department, to law enforcement, and
to this Court about her knowledge of the
abuse.

10. That by her own testimony, [respondent]
claims to believe that her daughter was
sexually    abused   by    [Charles].    That
notwithstanding this purported belief, she
maintained a relationship with [Charles] and
was not truthful with the Department or this
Court about this ongoing contact. That both
[respondent] and [Charles] went to lengths
to conceal their ongoing contact. . . . that
[respondent] lied under oath about her
continuing contact with the man who sexually
abused her daughter.       That [respondent]
demonstrates a complete lack of insight into
her role in the abuse and neglect of her
daughters   and  her   complete  failure   to
protect them from harm. . . .

. . . .

12.    That   [respondent]’s    psychological
evaluation     reveals      low     cognitive
functioning, poor insight, and compromised
problem-solving abilities. That her mental
health diagnosis, low functioning and her
demonstrated   inability   to   protect   her
children from harm render her incapable of
parenting on her own, and such incapability
will exist for the foreseeable future. . . .

13. That [r]espondent [] was linked with
mental health services designed to correct
the conditions that led to the removal of
her    children.      That   [respondent]’s
visitation with her children never expanded
to unsupervised, and in fact had to be
                                  -11-
          closely supervised by the Department due to
          her inappropriate communication with the
          children    during   visits.      That   the
          Department’s efforts to reunify [respondent]
          with   her    children    were  stymied   by
          [respondent]’s failure to be truthful with
          the Department or her service providers.
          That rather than take responsibility for her
          actions, she actively sought to mislead the
          Department, her services providers, and this
          Court. . . .    That as such the Court finds
          that [respondent has] . . . willfully, and
          not due solely to poverty, left the children
          in foster care or placement outside the home
          for more than twelve (12) months without
          showing to the satisfaction of the Court
          that    reasonable    progress   under   the
          circumstances has been made in correcting
          those conditions which led to the children’s
          removal.


    Respondent does not challenge these findings of fact and

they are binding on appeal.       Koufman, 330 N.C. at 97, 408 S.E.2d

at 731.   Respondent does, however, challenge the trial court’s

finding   that   there   is   a   “likelihood   of   [respondent]   and

[Charles] exposing the children to abuse and/or neglect in the

future is high if the children are returned to their care.”

    Respondent contends that she was the non-offending parent

when Lara was abused and that even though she disbelieved her

children initially, at the time of the termination hearing she

had made substantial progress in her case plan.        She points out

that her therapist acknowledged her growth and testified that
                                         -12-
she   had   no    concerns    about    her    future      ability   to      parent   her

children.        She claims that she has disassociated herself from

Charles and maintained stable housing and employment; therefore,

there is no likelihood of repetition of neglect.                            We are not

persuaded.

      By focusing      on the fact that             she was the         non-offending

parent when Lara was abused, respondent ignores her role in the

juveniles’ neglect, as she has done throughout the case.                        At the

termination hearing, she still maintained that she was unaware

of the sexual abuse, despite the repeated testimony from Lara

and   the   juveniles’       therapist    that      she   knew   and     had   in    fact

witnessed it.       Respondent also contended that she did not beat

or threaten to beat the juveniles if they disclosed the sexual

abuse, although Lara, Chloe, and the juveniles’ therapist all

testified    that     she    beat     Lara    and    threatened        to   beat     both

juveniles.

      Respondent      also    asserted       that   she    disassociated       herself

from Charles, Lara’s step-father who sexually abused her, and

she testified under oath at the termination hearing that she had

not   had   contact    with     Charles      in     two   years.        However,     her

testimony is contradicted by evidence that she spoke to Charles

on the phone four months prior to the termination hearing, where
                                         -13-
they both discussed when he would be released and stated “Go on,

fight.     Take care and hopefully everything will come out good.

All right.      I love you.        Take care.      All right.      You too.   Me

too.     All    right.    Bye.”     At    the   termination   hearing   Charles

testified that he had spoken to her while in jail because “she

is [his] only family.”            The DSS social worker also stated that

respondent’s roommate had told her that she had heard respondent

and Charles speak on the phone many times regarding respondent

getting the juveniles back and wanting Charles to come home.

       While respondent may have been working on aspects of her

case plan by maintaining a job, a home, and attending therapy,

the unchallenged findings show that she has not addressed the

ultimate    reasons      both   children    came   into   foster    care:     her

failure to protect Lara from sexual abuse and her knowledge of

and participation in creating the injurious environment.                      By

refusing to acknowledge her role in the abuse and neglect of the

juveniles      and   maintaining     a    relationship    with     Lara’s   twice

convicted sexual abuser, it is clear that if the juveniles were

returned to her there is a likelihood of repetition of neglect.

Given the unchallenged findings of fact and plenary evidence in

support of the probability of repetition of neglect, we hold the
                                -14-
trial court did not err in terminating respondent’s parental

rights pursuant to N.C. Gen. Stat. § 7B-1111(a)(1) (neglect).

    Respondent argues further that the trial court erred in

finding evidence to support grounds pursuant to N.C. Gen. Stat.

§ 7B-1111(a)(2) (no reasonable progress), and (6) (dependency).

We do not address those arguments, however, because a finding of

one statutory ground is sufficient to support the termination of

parental rights.   In re Humphrey, 156 N.C. App. 533, 540, 577
S.E.2d 421, 426 (2003).

               B. Best Interests of the Juveniles

    Respondent also argues the trial court erred in determining

that termination of parental rights was in the juveniles’ best

interest, because she had made progress in her case plan and is

able and ready to care for them.

    When   determining    whether   it    is   in   the   juvenile’s   best

interest to terminate the parent’s rights, the trial court is

required to make written findings regarding the juvenile’s age,

likelihood of adoption, permanent plan, bond with biological and

foster parents, and “any [other] relevant consideration.”              N.C.

Gen. Stat. § 7B-1110(a) (2013).          “We review the trial court’s

decision to terminate parental rights for abuse of discretion.”
                                      -15-
In re Anderson, 151 N.C. App. 94, 98, 564 S.E.2d 599, 602 (2002)

(citation omitted).

    Here,    in   support   of   its    conclusion    that   it   was    in   the

juveniles’   best   interest     to    terminate     respondent’s       parental

rights, the trial court found as fact:

         That [Lara] is nine years old . . . and
         [Chloe] is nearly seven years old. . . .
         That their likelihood of adoption is strong,
         considering that they have been in a stable
         residence for over two years with foster
         parents who are committed to adopting them;
         that termination of parental rights will aid
         in the accomplishment of the permanent plan
         of adoption for them; that some bond exists
         between the Respondent-parents [(respondent
         mother)] and [Charles] [Lara’s step-father;
         Chloe’s father)] and the children but that
         bond has been damaged by the distrust that
         the children feel due to their mother’s
         failure to protect them, [Charles’] sexual
         abuse of [Lara], and the threats of harm
         from both parents for disclosing the abuse.
         . . . That there is a strong, stable, and
         loving bond between the girls and their
         foster parents.    That [Lara] and [Chloe]
         have indicated that they wish to remain with
         their foster parents, and have consistently
         stated that they feel “safe” with their
         foster parents. That the children have been
         traumatized by the abuse and neglect and
         subsequent removal from their home. That
         they have made tremendous progress, with the
         intervention   of   their   therapist,    the
         Department,   and   caring,  stable    foster
         parents and removing them from this home
         would be contrary to their best interests as
         it would expose them to further trauma and
         delay permanence for them.
                                          -16-
Respondent does not challenge the above findings of fact, and

they are binding on appeal.               Koufman, 330 N.C. at 97, 408 S.E.2d

at 731.

      Instead, respondent contends that the trial court put undue

weight      on   the    results     of    her    psychological        evaluation        and

ignored the progress she has made in her case plan.                         She argues

that she is currently able to be an appropriate caregiver to the

juveniles.       We are not persuaded.

      Respondent is again asking this Court to re-weigh evidence,

which is the exclusive province of the trial court.                          See In re

Whisnant, 71 N.C. App. 439, 441, 322 S.E.2d 434, 435 (1984)

(“[W]hen a trial judge sits as both judge and juror, as he or

she does in a non-jury proceeding, it is that judge’s duty to

weigh and consider all competent evidence, and pass upon the

credibility      of     the    witnesses,       the   weight    to    be   given   their

testimony        and     the     reasonable           inferences      to    be     drawn

therefrom[.]” (quotation marks omitted)).                      The court’s findings

of   fact    “are      conclusive    on    appeal      if   there     is   evidence     to

support them.”          In re H.S.F., 182 N.C. App. at 742, 645 S.E.2d

at 384 (citation and internal quotation marks omitted).

      We hold the trial court properly considered the evidence

under    the     best    interest    factors,         and   did      not   rely    on   or
                                            -17-
reference the results of the psychological evaluation in making

its best interest determination.                   Given the substantial findings

of fact supporting the trial court’s conclusion, we cannot agree

that    the    trial        court’s    best         interest   determination      was

“manifestly unsupported by reason.”                    In re A.R.H.B., 186 N.C.

App. 211, 218, 651 S.E.2d 247, 253 (2007), appeal dismissed, 362
N.C. 235, 659 S.E.2d 433 (2008).                   Thus, the trial court did not

abuse its discretion in concluding that it was in the juveniles’

best    interest       to    terminate        respondent’s        parental   rights.

Accordingly,      we    affirm        the     trial     court’s     orders   ceasing

reunification      efforts      and     terminating        respondent’s      parental

rights to Lara and Chloe.

       AFFIRMED

       Judge HUNTER, Robert C. and Judge DAVIS concur.

       Report per Rule 30(e).